    Case: 18-40710    Document: 00515225636 Page: 1 Date Filed: 12/05/2019
Case 4:18-cv-00247-ALM Document 103 Filed 12/06/19 Page 1 of 3 PageID #: 2013




                   United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
 LYLE W. CAYCE                                                TEL. 504-310-7700
 CLERK                                                     600 S. MAESTRI PLACE,
                                                                   Suite 115
                                                          NEW ORLEANS, LA 70130

                            December 05, 2019
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
       No. 18-40710    Jason Van Dyke v. Thomas Retzlaff
                       USDC No. 4:18-CV-247

Enclosed is an order entered in this case.


                                   Sincerely,
                                   LYLE W. CAYCE, Clerk

                                   By: _________________________
                                   Casey A. Sullivan, Deputy Clerk
                                   504-310-7642
Mr.   Bruce D. Brown
Mr.   Jeffrey Lee Dorrell
Mr.   Thomas S. Leatherbury
Mr.   David O'Toole
Ms.   Margaret Dunlay Terwey
Mr.   Jason Lee Van Dyke
Mr.   Francis Ming Yang
    Case: 18-40710    Document: 00515225630 Page: 1 Date Filed: 12/05/2019
Case 4:18-cv-00247-ALM Document 103 Filed 12/06/19 Page 2 of 3 PageID #: 2014
    Case: 18-40710    Document: 00515225630 Page: 2 Date Filed: 12/05/2019
Case 4:18-cv-00247-ALM Document 103 Filed 12/06/19 Page 3 of 3 PageID #: 2015
